Citation Nr: 1541993	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-03 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip disability.  

2.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	National Veterans Organization of America, Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1966 to February 1967.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which found that new and material evidence had not been received to reopen the claim of service connection for a left hip disability, and denied service connection for a lumbar spine disability.  

In June 2011, a video-conference Board hearing was held before a member of the Board who has since retired.  A transcript of the hearing is associated with the Veteran's claims file.  By decision of the Board in September 2011 the claim of service connection for a left hip disability was reopened and both issues were remanded for further development of the evidence.  

The Veteran was afforded the opportunity for a second hearing before a current member of the Board and in December 2012, the issues were remanded so that such a hearing could be scheduled.  

In July 2013, a video-conference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.  

In a December 2013 decision, the Board denied service connection for left hip and lumbar spine disabilities.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to an October 2014 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's December 2013 decision regarding the denial of service connection for left hip and lumbar spine disabilities and remand the matter so that the Board could obtain medical records utilized in a disability determination of the Social Security Administration (SSA), attempt to obtain VA treatment records of which the Veteran testified at the Board hearing in July 2013, and attempt to obtain a July 2000 CT scan study and September 2004 MRI study referenced by a VA physician in a September 2012 VA medical examination report.  The Court granted the joint motion and remanded the case to the Board.

The case was remanded by the Board in January 2015 so that the requirements of the JMR could be satisfied.  This was accomplished and the case has been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  A chronic disability of the left hip has not been demonstrated at any time during the appeal.  

2.  A chronic lumbar spine disability was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.


CONCLUSIONS OF LAW

1.  A chronic left hip disability was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

2.  A chronic lumbar spine disability was neither incurred in nor aggravated by service nor may arthritis of the lumbar spine be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  A June 2007 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  In addition, records utilized by the Social Security Administration (SSA) in a disability determination and reports dated in 2000 and 2004 that were ordered to be obtained in the JMR have been associated with the record.  The Veteran was afforded a VA medical examination in November 2011, with addendum in September 2012.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Left Hip Disability

The Veteran contends that service connection is warranted for a chronic left hip disability that he first noted during service.  During the Board hearing before the undersigned, the Veteran related an incident where he injured his left hip during basic training while getting off a bus into the training center.  At that time, he further stated that he had received treatment in Mexico several months after his release from service, but that these records were not available.  He also stated that he had not seen any physician for many years after that, but treated himself for hip pain with Tylenol.  He also stated that he had more recently seen three VA physicians who disagreed with each other.  One stated that he had no hip disability and one stated that he required surgery.  He stated that the third told him that he would just have to live with the pain.  

After review of the evidence of record, including the lay and medical evidence, the Board finds that the Veteran has not manifested a left hip disability at any time during the appeal period.  Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his current claim for service connection for a left hip disability in April 2007.

Review of the Veteran's STRs shows that, while examination prior to entry into service showed no pertinent abnormality, he was noted to have chronic back and leg pain "T.O.D" in July 1966.  In December 1966, he was evaluated for pain and stiffness of his left knee and ankle that he stated had been present since birth.  On evaluation at the orthopedic clinic, it was noted that the Veteran had had a weak left leg at age 1 and again at age 6.  He now had weakness of the entire left leg and knee.  Examination showed one inch atrophy of the left calf and of left thigh.  He had definite weakness of the left hip muscles (abductors).  The diagnosis was past polio deformity of the left leg or past congenital dislocation of the left hip.  The examiner stated that the Veteran had major lower extremity pathology and that X-rays should be performed.  X-ray studies were performed and were reported to show that the hips were "OK."  An administrative discharge was recommended for weakness of the left leg that had existed prior to enlistment and made him unable to perform his duty and for failure to meet the standards of induction.  A subsequent Medical Examination Board report noted the examiner's findings and found that the Veteran's discharge due to a diagnosis of old dislocation of the left hip, congenital, existed prior to enlistment, without service aggravation.  

In connection with the Veteran's current claim of service connection for a left hip disability, VA has received numerous lay statements from friends, family members, and fellow servicemen of the Veteran who each related that the Veteran had never had a left hip disability prior to service, but first noted a hip disability during and shortly after service.  

In a March 2000 private medical record, it was indicated that the Veteran reported trauma of the lumbar spine after a fall of 1.5m, with resultant lumbar spine pain.  He also reported paresthesia of the left pelvic limb when lifting heavy objects.  On physical examination, there was evidence of dorsolumbar scoliosis and left pelvic limb shortening of one centimeter.  Muscular atrophy of the entire left pelvic limb with muscular tone loss was also noted.  The diagnosis was L3 to L5 radiculopathy secondary to spine trauma.  There was no diagnosis of a chronic left hip disability.  

In an April 2008 private treatment record, it was noted that the Veteran had complaints of lumbar and left lower extremity pain.  The Veteran gave a history of having originally sustaining an injury while in service in 1966.  Following this injury, the Veteran reported having had treatment for weeks during service.  The Veteran provided the private examiner with a copy of his medical board report showing a diagnosis of dislocation of the left hip.  On physical examination, the Veteran complained of pain across the lumbar spine radiating to the left hip and thigh.  X-ray studies showed mild rotational scoliosis of the lumbar spine, but normal hips.  An MRI study conducted in March 2008 showed a left foraminal annular tear and far lateral disc protrusion at L4-5 and an L5-S1 mild bulge.  Similarly, a March 2012 private treatment report also showed a lumbar spine disability, assessed as post trauma, without demonstrating a left hip disability.  That report specifically noted that there was no X-ray evidence of prior trauma of the left hip joint and the examiner was "completely doubtful" that the left hip was "dislocated, " but was instead a repositioning of the hip and pelvis following the spinal injury and functional scoliosis and muscle spasm.  

An examination was conducted by VA in November 2011.  At that time, the examiner noted that the Veteran had a diagnosis of congenital dislocated hip in service, but that a current MRI study showed a normal hip.  The examiner concluded that, in light of the normal 2011 MRI, the medical board was incorrect as a congenital dislocated left hip did not resolve itself.  

Review of private and VA treatment records, including records of treatment utilized by the SSA, show no report of a chronic left hip disability.  Significantly, a 2010 SSA disability determination noted that the Veteran was disabled as a result of osteoarthritis of the right hip and chronic pulmonary insufficiency.  As such, there is no current medical diagnosis of a chronic left hip disability.  While the Veteran is competent to report his symptoms of left hip pain, an underlying disability must be demonstrated for an award of service connection.  Pain itself is not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999)(aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001)).  In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer, 3 Vet. App. at 223.  Accordingly, service connection for a left hip disability is not warranted.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left hip disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   

Low Back Disability

The Veteran contends that service connection is warranted for a chronic low back disability that he believes had its onset during service.  During the Board hearing in 2013, the Veteran stated that he believed he sustained a low back disability in the same injury in which he sustained a left hip disability.  He stated that, while he had sought treatment soon after service in Mexico, the records of which are no longer available, he did not seek additional treatment until many years thereafter.  

Review of the record shows that the Veteran did not have any specific complaints of low back pain during service, but for the July 1966 notation of chronic back and leg pain "T.O.D." soon after his entry into active duty.  The report of the medical board noted no complaints or manifestations of a low back disability  Private treatment records show complaints of low back pain in July 1999 that were assessed as sciatica.  While a March 2000 private treatment report notes that an X-ray study of the lumbar spine showed scoliosis, a report of a July 2000 CT scan study showed no abnormality of the lumbar spine.  The March 2000 report did include a report of spine trauma in 1966 and a diagnosis of L3-L4 radiculopathy secondary to spine trauma.  

In an April 2008 record of private treatment, the Veteran complained of lumbar and left lower extremity pain.  He reported that prior to his enlistment into the military, he was examined and given a "clean bill of health," and that he was originally injured while serving in the Marine Corps in 1966.  X-rays at that time revealed mild rotational scoliosis.  The examiner opined that the Veteran's symptoms continued from his military injury.  He stated that it was "obvious" that the Veteran was injured while he was in service due to his prior record and clean physical examination.  

In a March 2012 report of private medical treatment, the examiner noted that the Veteran reported having the onset of lumbar problems with a fall while in military training.  The accident reportedly resulted in left hip pain and acute lumbar stiffness.  The Veteran reported that, thereafter he had chronic spine stiffness and left hip/buttock pains.  Examination showed a tender lumbar spine with paravertebral spasm and left gluteal contracture.  There was also mild rotoscoliosis of the spine.  The assessment was post spinal trauma, secondary functional scoliosis, progressive spondylosis, and lumbar radiculopathy.  The examiner stated that this had been an enduring lumbar spinal injury from which the Veteran had not recovered.  

An examination was conducted by VA in November 2011.  At that time the diagnosis was lumbar spondylosis.  It was noted that an MRI study done in November 2011 demonstrated lumbar spondylosis with multiple level disc disease and central disc protrusions at L5-S1 causing mild central canal narrowing.  In a September 2012 addendum, the examiner rendered an medical opinion that it was less likely than not that the Veteran's lumbar spine disability was incurred in or caused by the claimed in-service injury, event, or illness.  In reaching this opinion, the examiner noted that the Veteran's STRs showed no documented complaint, evaluation or treatment for a lower back disability, a July 2000 CT scan of the lumbar spine was reported as normal, a September 2004 MRI of the lumbar spine showing multilevel degenerative disc changes, and a March 2008 MRI of the lumbar spine showing left foraminal and lateral disc herniation at L4-5.  The rationale was that the current diagnosis of the lumbar spine, spondylosis, typically affected individuals over the age of 60 years.  The fact that a 2000 CT scan study of the lumbar spine was reported as normal (more than 30 years post service) negated any possible association between injury in 1967 and the development of posttraumatic changes related to this injury.  In addition, it was noted that the STRs made no mention of a trauma to the back.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  

While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  In this case, the Board finds that the most probative opinion in the record is that rendered by the VA examiner in September 2012.  In this regard it is noted that the private medical opinions rendered in 2000, 2008, and 2012 that appear to support the Veteran's contention that he has a low back disability that is related to service are based on the premise that the Veteran sustained a chronic back disability that had been manifested since service.  As such, they are based upon inaccurate facts.  Moreover, these opinions do not account for the significant evidence of a July 2000 CT study that showed no abnormality of the lumbar spine.  

In addition, the record shows no complaints of a back disability until 1999, over 30 years after his separation from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of back complaints, symptoms, or findings for over three decades between the period of active service and his first documented back complaints is itself evidence which tends to show that a chronic back disability did not have its onset in service or for years thereafter.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic low back disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a left hip disability is denied.  

Service connection for a lumbar spine disability is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


